DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/08/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 12/08/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-053645, filed on 03/17/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/07/2018, 12/03/2018, and 12/04/2018 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leijssen et al. US 20090026350 A1 "Leijssen" and further in view of Nishida et al. US 20160089063 A1 “Nishida”, Bungo US 20150219493 A1 “Bungo”, Narusawa US 20130204143 A1 "Narusawa", Tateda et al. US 20160270708 A1 “Tateda” and Lisogurki et al. US 20160081602 A1 “Lisogurki”.
In regard to claims 1, 10 and 11, Leijssen teaches “A measurement circuit comprising: circuitry configured to:” (Claim 1); “An electronic instrument, comprising:” (Claim 11) (“A determination circuit for measuring a low current with a high dynamic range, the determination circuit comprising: […] wherein the determination circuit (200) is adapted for outputting a first measurement result on the basis of the counting value” [Claim 1]. Since the determination circuit is adapted to output a first measurement result, under broadest reasonable interpretation, it constitutes a measurement circuit. Furthermore, Leijssen discloses “The electronic components of the determination circuit 200 can be supplied a much longer time than the time duration of the short peak current” [0094]. Since the determination circuit 
“A driving method, comprising” (Claim 10) (“A method of measuring a low current with a high dynamic range, the method comprising the steps of: integrating the current over an integration time, resulting in a counting value; outputting a first measurement result on the basis of the counting value, if the integration value exceeds a first threshold value before expiration of a maximum integration time” [Claim 12]. In order to perform the method disclosed in this invention, the “determination circuit for measuring a low current with a high dynamic range” [0001] needs to be present. This determination circuit includes the light receiving unit and the integration unit and therefore, under broadest reasonable interpretation the method drives these components.);
“receive(ing) the first light reflected by the object” (Claims 1, 10 and 11); (“Then, the light from the object of interest 101 is detected by detector elements 117, 118, 119, which may be adapted in form of a CCD camera, photodiode, ever avalanche photodiode or a multiplier tube” [0053]. Furthermore, Leijssen discloses “The optical examination apparatus 100 for examination of an object of interest 101, such as, for example, tissue (for example a human breast), comprises an optical radiation source 102, a detection unit 103, a determination unit 104 and as an option an electrocardiogram unit 105” [0046]. Additionally, FIG. 1 depicts the detector elements 117, 118 and 119 as being within the detection unit 103. Since the detector elements 117, 118, and 119 are located within the detection unit and detect (i.e. receive) the light from the object of interest, the detection unit constitutes a light receiving unit.); 
“generate(ing) a current based on the received first light” (“The determination circuit 200 is adapted for measuring a low current (or a plurality of low currents) with a high dynamic range (for example a range over 12 decades) without switching, using a 20-Bit ADC (analogue-to-digital converter) 203” [0057] and “The currents to be measured may be generated by a photodiode 207, which detects 
“execute(ing) integration of the generated current in the first light emission period” (Claims 1, 10 and 11) (“A determination circuit for measuring a low current with a high dynamic range, the determination circuit comprising: an integration unit (201); a counter unit (202); wherein the integration unit (201) is adapted for integrating the current over an integration time, resulting in an integration value;” [Claim 1]. Since the integration unit (i.e. circuitry) is adapted for integrating the current over an integration time, under broadest reasonable interpretation, the circuitry had to have been configured to execute integration of the generated current in the first light emission period corresponding to the integration time.); 
“generates a first voltage based on the integration of the generated current” (Claim 1); “generating a voltage based on the integration of the generated current” (Claim 10); and “generate a voltage based on the integration of the generated current” (Claim 11) (“The determination circuit of claim 1, wherein the integration unit (201) comprises at least one of a current-to-voltage integrator adapted as a Burr Brown ACF2101 and a Burr Brown IVC102” [Claim 9]. Furthermore, Leijssen discloses in FIG. 4 that “Curve 302 depicts the integrator output in units µV/fA. If the integration capacitor is 100 pF and the integration time is 100 ms the integrator's output voltage is 1 µV for each femto-Ampere of photodiode current” [0085]. Since the integration unit includes at least one current-to-voltage integrator and the integrator’s output voltage is 1 µV for each femto-Ampere of photodiode current, the integration unit is capable of generating a first voltage based on the integration of the generated current.).
control(ling) a first light emitting diode (LED) to start emission of first light at a start of a first light emission period, wherein the first light is emitted towards an object” (Claims 1, 10 and 11); “control(ling) the first LED to stop the emission of the first light at the end of the light emission period” (Claims 1, 10, and 11); […] “the second light emission period is after the first light emission period” (Claims 1, 10 and 11); and “the circuitry is further configured to control(ling) a second LED to start emission of second light at the start of the second light emission period, wherein a wavelength of the first light is different from a wavelength of the second light” (Claims 1, 10 and 11).
Nishida teaches to “control(ling) a first light emitting diode (LED) to start emission of first light at a start of a first light emission period, wherein the first light is emitted towards an object” (“the light emission control unit 204 causes the measurement light emitting elements to start emitting light (step S7), and the light reception control unit 210 causes the measurement light receiving elements to start receiving light (step S9)” [0073]. Therefore, the light emission control unit can control the light emitting elements (i.e. LEDs) to start emission of light at a start of a light emission period (i.e. the light emission time). Furthermore, in regard to a light emitting diode (LED), Nishida discloses “The light emitting elements 53 constitute a light emitting unit that emits measurement light, and can be implemented by, for example, light emitting diodes (LEDs), organic light-emitting diodes (OLEDs), or the like” [0032]. Therefore, light emitting diodes can be controlled by the light emission control unit 204.
In regard to the light being emitted towards an object, Nishida discloses “According to the first aspect of the invention, the component in the test object is measured by using the result of reception of light that has been emitted and has been reflected within or has passed through the test object” [0007]. In order for measurements to be made of the test object as a result of reception of light, the light had to have been emitted towards the object.); 
control(ling) the first LED to stop the emission of the first light at the end of the light emission period” (“Then, if a period of time corresponding to the light emission time Ta elapses from the start of light emission of the measurement light emitting elements (YES in step S11), the light emission control unit 204 causes the measurement light emitting elements to finish emitting light (light extinction) (step S13), and the light reception control unit 210 causes the measurement light receiving elements to finish receiving light (step S15)” [0073]. Therefore, the light emission control unit can cause the light emitting elements (i.e. LEDs) to finish emitting light at the end of the light emission time Ta (i.e. the light emission period).); […] 
“the second light emission period is after the first light emission period” (“Likewise, as indicated by the solid line, in the case where intermittent irradiation is performed, the temperature of the biological object repeatedly increases and decreases according to the periodical repetition between the light emission state and the light extinction state of the light emitting elements 53. The example shown in FIG. 3 illustrates that as a result of the repeating cycle between the light emission state and the light extinction state being constant, the range of variation in the temperature of the biological object is within a predetermined temperature range” [0042]. The light emitting elements 53, as established previously represent light emitting diodes. As shown in FIG. 3, from time t1 to t2, the light emitting elements 53 are in a light emission state, followed by a light extinction state from time t2 to t3 and a second light emission state from time t3 to t4. Thus, the time from t1 to t2 constitutes a first light emission period, the time from t3 to t4 constitutes a second light emission period, and the time from t2 to t3 constitutes a specific time period corresponding to a time duration after the end of the first light emission period and before a tart of a second light emission period. Since light is only emitted during the light emission state, light can only be received during this time to be used for the generation of digital measurement data as taught by Tateda below.); and 
the circuitry is further configured to control(ling) a second LED to start emission of second light at the start of the second light emission period, […]” (“The light emission control unit 204 can perform control so as to selectively cause the plurality of light emitting elements 53 of the light emitting unit 110 to emit light. […] To be specific, the light emission control unit 204 performs control so as to cause the measurement light emitting elements to repeatedly perform light emission during the light emission time Ta set as intermittent irradiation setting data 312 and light extinction during the light extinction time Tb set as the intermittent irradiation setting data 312” [0059]. As shown in FIG. 3, this intermittent irradiation includes periods t1-t2 and t3-t4 which correspond to the first and second light emission periods, respectively. Therefore, since the light emission control unit 204 can selectively cause the light emitting elements 53 (i.e. LEDs) to emit light and more than one light emission period can be performed as shown in FIG. 3, the light emission control unit is capable of controlling the LED to stat the emission of light at the start of the second light emission period (i.e. time t3-t4).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the measurement circuit of Leijssen so as to include the control of the LED to start and stop the emission of light as disclosed in Nishida in order to suppress an increase in the temperature of the test subject due to irradiation with light [Nishida: 0007]. Utilizing light and/or optical signals to measure parameters of the body such as blood pressure have been widely documented in prior art references. By controlling an LED to start and stop the emission of light to the object, the system can obtain these measurements as well as prevent excessive heating of the object. Combining the prior art elements according to known techniques would yield the predictable result of emitting light in order to obtain measurements during the light emission period associated with the emission of light from the light emitting diode (LED). 
The combination of Leijssen and Nishida does not teach “wherein the integration of the generated current is completed before an end of the first light emission period” (Claims 1, 10 and 11).
wherein the integration of the generated current is completed before an end of the first light emission period” (“FIG. 1 shows a schematic configuration of the spectrophotometer according to the present embodiment. […] The intensity (amount of light which has passed through the sample cell 31 and the sample solution contained in the cell 31 is detected with a photodetector 40, such as a photodiode, and the obtained current signal is sent to an A/D converter 50. The A/D converter 50 integrates the current signal (analogue signal) over a predetermined A/D conversion time, converts the integrated signal into digital data, and sends the data to a controlling and processing unit 60 with a predetermined sampling period” [0053]. In this case, light only passes through the sample solution contained in the cell 31 (i.e. to generate a current signal) during a light emission period. Since the A/D converter receives the current signal (i.e. during a light emission period) and integrates the current signal over a predetermined A/D conversion time, under broadest reasonable interpretation, the integration had to have been performed before an end of the first light emission period (i.e. during the light emission period). Furthermore, Bungo teaches “The spectrophotometer according to the present embodiment has the function of measuring the emission intensity of the used light source for a preset period of time, determining whether or not there is a temporal fluctuation of the emission intensity, and based on the result, changing the A/D conversion time to be used by the A/D converter 50 in the validation process, before the validation of the wavelength correctness is performed. When the emission intensity of the light source is measured for the aforementioned determination, the A/D conversion time in the A/D converter is set to be shorter than in the measurement of a sample […]” [0056]. Since the A/D conversion time can be set to be shorter that the measurement of a sample (i.e. corresponding to the light emission period) and the A/D converter integrates the current signal, under broadest reasonable interpretation, the integration of the generated current being completed before an end of the first light emission period discloses in Nishida.).

The combination of Leijssen, Nishida and Bungo does not teach that the circuitry is configured to “generate a pulse signal having a pulse width based on the generated first voltage” (Claim 1); “generate(ing) a pulse signal having a pulse width based on the generated voltage” (Claims 10 and 11).
Narusawa teaches that the circuitry is configured to “generate a pulse signal having a pulse width based on the generated first voltage” and “generate(ing) a pulse signal having a pulse width based on the generated voltage” (“a pulse wave information generation unit that generates pulse wave information indicative of the pulse waves using the component specified by the component specification unit” [Claim 1]. In order to generate pulse wave information, a pulse signal having a pulse width corresponding to the amount of the light on the basis of the voltage generated by the integration unit had to have been generated. Therefore, a pulse wave generating unit constitutes circuitry that is capable of generating a pulse signal having a pulse width based on the generated first voltage of Leijssen.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Leijssen, Nishida and Bungo so as to include the generation of the pulse signal disclosed in Narusawa in order to measure pulse waves within the object of interest. One method assessing the health of a patient in term of blood flow through blood vessels is 
The combination of Leijssen, Nishida, Bungo and Nishida does not teach to “generate(ing) digital measurement data based on the measured number of clocks, wherein the digital measurement data corresponds to an amount of the received first light” (Claims 1, 10 and 11).
Tateda teaches to “generate(ing) digital measurement data based on the measured number of clocks, wherein the digital measurement data corresponds to an amount of the received first light” (“Alternatively the I-V conversion section 32 may be provided with one measurement data processing circuit, and configured to alternately process the measurement data output from the first light-receiving section 12 and the measurement data output from the second light-receiving section 22, in a time-share manner” [0047], “The amplification section 33 is configured to amplify the voltage indicative of the measurement data output from the I-V conversion section 32 and output the amplified voltage” [0048] and “The A-D conversion section 34 is configured to convert analog data indicative of the measurement data output from the amplification section 33, to digital data indicative of the measurement data, and output the digital data” [0049]. Thus, since the A-D conversion section 34 is able to convert the measurement data, which was obtained by the I-V conversion section 32 and amplified through the amplification section 32, into a digital data indicative of the measurement data, under broadest 
In regard to the digital measurement data being based on the measured number of clocks, Tateda discloses “Two pulse wave signals are detected, respectively, by the probe module 1 and the measurement main module, in measurement areas onto which they are fixed, and biological information such as a cardiac output is calculated from the detected two pulse wave signals by a biological information calculation section comprised in the measurement main module 1 and displayed on the display unit 50” [0035]. Furthermore, in regard to digital measurement data, Tateda discloses “The display unit 50 is a device for displaying (outputting) the measured biological information and others, and is composed, for example, of a liquid crystal display. The biological information to be displayed is not limited to the cardiac output, but may be the blood oxygen saturation level, any other biological information obtained during the course of calculating the cardiac output, such as the pulse rate, the pulse wave velocity and the blood vessel cross-sectional area, and others” [0067]. As shown in FIG. 2, the display 50 is able to display biological information in a digital manner (i.e. the 98). Therefore, since two pulse wave signals are used to calculated the biological information, such as the cardiac output, and the result of the calculation is displayed on the display unit (i.e. in a digital manner ad shown in FIG. 2), the digital measurement data is based on the measured number of clocks as measured by the counter of Lisogurki as disclosed below.
Furthermore, in regard to the digital measurement data corresponding to an amount of the received first light, Tateda discloses “A biological information measurement apparatus […] according to the present invention are configured to: emit first and second light beams, respectively, to first and second measurement positions which are different positions in a living body, receive corresponding light beams transmitted through or reflected by the living body to acquire first and second pulse wave signals, and calculate, as biological information, a cardiac output of the living body, based on the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Leijssen, Nishida, Bungo and Nishida so as to include generating digital measurement data as disclosed in Tateda in order to allow the physician to easily view and assess biological information such as the cardiac output. The prior art reference of Tateda is in a similar field of endeavor involving obtaining biological information through the use of pulse waves. By displaying the cardiac output and/or other biological information on a display (i.e. as shown in Tateda: FIG. 2), a physician can assess whether the obtained measurement is within or outside a predetermined optimal range and recommend treatment strategies accordingly. Combining the prior art elements according to known techniques would yield the predictable result of displaying the generated digital measurement data to the physician.
The combination of Leijssen, Nishida, Bungo, Nishida and Tateda does not teach “a counter configured to: measure(ing) a number of clocks in a pulse width period of the pulse signal, wherein the measurement of the number of clocks is after the end of the first light emission period and before a start of a second light emission period […] wherein a wavelength of the first light is different from a wavelength of the second light” (Claims 1, 10 and 11).
Lisogurki teaches “a counter configured to: measure(ing) a number of clocks in a pulse width period of the pulse signal, wherein the measurement of the number of clocks is after the end of the first light emission period and before a start of a second light emission period […] wherein a wavelength of the first light is different from a wavelength of the second light” (“In some embodiments, the pulses may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Leijssen, Nishida, Bungo, Nishida and Tateda so as to include the counter being configured to measure a number of clocks in a pulse width period of the pulse signal as disclosed in Lisogurki in order to control the emission of light within the first and second emission periods more easily. By including a clock which can measure the number of clocks between the end of the first light emission period and the start of a second light emission period, a dark period in which no pulses are emitted can be achieved more easily. This would allow a time difference between 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Leijssen teach does not teach “wherein the circuitry is further configured to generate the pulse signal after the end of the first light emission period”.
Narusawa teaches “wherein the circuitry is further configured to generate the pulse signal after the end of the first light emission period” (“A pulse wave measurement apparatus comprising: a plurality of light receiving units that output measurement signals each indicative of a received amount of light which is irradiated to a measurement position where pulse waves are measured and passes through or is reflected from the measurement position; […] a pulse wave information generation unit that generates pulse wave information indicative of the pulse waves using the component specified by the component specification unit” [Claim 1]. In order to generate pulse wave information, a pulse signal having a pulse width based on the generated first voltage had to have been generated. Therefore, the pulse wave information generation unit utilizes the component specified by the component specification unit, the component specification unit depending on the dispersion calculation from the dispersion calculation unit, the dispersion calculation unit utilizing the factors calculated by the independent component analysis unit and the independent component analysis unit performs its function based on light received by the light receiving units. Since the pulse wave information generation unit operates after the light has been received and processed by the independent component analysis unit, under broadest reasonable interpretation the pulse wave information generation unit (i.e. circuitry) is capable of generating the pulse signal after the light emission period.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Leijssen and Nishida so as to include the generation of 
In regard to claim 5, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Leijssen. Likewise, Leijssen teaches “further comprising a capacitor configured to accumulate electric charges based on the generated current, wherein the circuitry is further configured to execute the integration of the generated current based on the accumulated electric charges in the capacitor” (“Furthermore the integration unit 201 comprises two devices 211, 221. The first device 211 is an integration unit 211, which may be adapted as a 1/2ACF2101, is connected to the switch 208 at its minus input. The “plus input is connected to the ground 212. Furthermore, the “minus” input is connected to capacitor 210 (which may for example have a capacity of 100 picoFarad)” [0061]. As shown in FIG. 2, the capacitor 210 receives the input from the “H” signal and the “R” signal when the switches are closed. Since the capacitor 210 is present within the circuitry, under broadest reasonable interpretation, the capacitor is configured to accumulate electric charges based on the generated current when the switch 209 is closed. Furthermore, in regard to accumulating electric charges in a capacitor in accordance with the generation of the current, Leijssen discloses “As may be seen from representation 301, during a first hold 307, which for example lasts for 10 ms, a measurement and ADC averaging is performed. Then, during a reset 
In regard to circuitry being configured to execute the integration of the generated current based on the electric charges accumulated in the capacitor, Leijssen discloses “A determination circuit for measuring a low current with a high dynamic range, the determination circuit comprising: an integration unit (201); a counter unit (202); wherein the integration unit (201) is adapted for integrating the current over an integration time, resulting in an integration value;” [Claim 1]. Since the integration unit is adapted for integrating the current over an integration time, under broadest reasonable interpretation, the integration unit constitutes circuitry that is capable of executing the integration of the generated current based on the electric charges accumulated in the capacitor. Furthermore, Leijssen discloses “The determination circuit of claim 1, wherein the integration unit (201) comprises at least one of a current-to-voltage integrator adapted as a Burr Brown ACF2101 and a Burr Brown IVC102” [Claim 9]. Additionally, Leijssen discloses in FIG. 4 that “Curve 302 depicts the integrator output in units µV/fA. If the integration capacitor is 100 pF and the integration time is 100 ms the integrator's output voltage is 1 µV for each femto-Ampere of photodiode current” [0085]. Since the integration unit includes at least one current-to-voltage integrator and the integrator’s output voltage is 1 µV for each femto-Ampere of photodiode current, the integration unit is capable of generating a voltage according to the amount of reception of the light.).
In regard to claim 6, due to its dependence on claim 5, this claim inherits this claim inherit the references disclosed therein. That being said, this claim only requires the primary reference of Leijssen. further comprising an amplifier, wherein the capacitor is connected between an inverting input terminal of the amplifier and an output terminal of the amplifier, and the output terminal is configured to output the first voltage based on the electric charges accumulated in the capacitor” (“the integration unit 201 comprises two devices 211, 221. The first device 211 is an integration unit 211, which may be adapted as a ½ ACF2101, is connected to the switch 208 at its "minus" input. The "plus" input is connected to the ground 212. Furthermore, the "minus" input is connected to capacitor 210 (which may for example have a capacity of 100 picoFarad) and (parallel to capacitor 210) switch 209 for performing a reset” [0061]. An amplifier by definition includes a positive and negative input terminals along with an output terminal. As disclosed in FIG. 2, the inverting input terminal (i.e. the minus input) is connected to the output terminal of the integration device and there is a capacitor 210 connected between the inverting input terminal and the output terminal. Therefore, since the capacitor is between the inverting input and the output and the integration unit 211 can be adapted as a ½ ACF2101, under broadest reasonable interpretation the integration device 211 constitutes an amplifier.
In regard to the output terminal being configured to output the first voltage based on the electric charges accumulated in the capacitor, Leijssen discloses in FIG. 2, the inverting input terminal (i.e. the minus input) is connected to the output terminal of the integration device and there is a capacitor 210 connected between the inverting input terminal and the output terminal. Furthermore, Leijssen discloses “The determination circuit of claim 1, wherein the integration unit (201) comprises at least one of a current-to-voltage integrator adapted as a Burr Brown ACF2101 and a Burr Brown IVC102” [Claim 9]. Additionally, Leijssen discloses in FIG. 4 that “Curve 302 depicts the integrator output in units µV/fA. If the integration capacitor is 100 pF and the integration time is 100 ms the integrator's output voltage is 1 µV for each femto-Ampere of photodiode current” [0085]. Since the integration unit includes at least one current-to-voltage integrator and the integrator’s output voltage is 1 µV for each 
In regard to the capacitor accumulating electric charges, Leijssen discloses “As may be seen from representation 301, during a first hold 307, which for example lasts for 10 ms, a measurement and ADC averaging is performed. Then, during a reset phase 308, which is a 10 ms reset phase, the capacitor 210 is unloaded. The second hold phase 309 lasts for another 10 ms” [0080]. In order for the capacitor 210 to be unloaded, the capacitor had to have accumulated electric charges in accordance with the generation of the current. Furthermore, Leijssen discloses “During phase 310 the integration is performed and the capacitor 210 is loaded” [0082]. Therefore integration is performed when electric charges accumulate in a capacitor as current travels through it.).
In regard to claim 7, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Leijssen. Likewise, Leijssen teaches “further comprising a transistor, wherein the capacitor is connected to a gate of the transistor; and the gate of the transistor is configured to generate the first voltage based on the electric charges accumulated in the capacitor” (“The determination circuit 200 is built by example comprising a photo diode 250 as a receiver of optical data to be measured in such a way that it can be isolated with switches S1, S2, S3. The switches S1, S2, S3 can be designed mechanical or electronic, for example by CMOS, transistor or field-effect transistor” [0093]. Thus, the switches can be configured as transistors which inherently include a gate. Furthermore, Leijssen discloses “the integration unit 201 comprises two devices 211, 221. The first device 211 is an integration unit 211, which may be adapted as a ½ ACF2101, is connected to the switch 208 at its "minus" input. The "plus" input is connected to the ground 212. Furthermore, the "minus" input is connected to capacitor 210 (which may for example have a capacity of 100 picoFarad) and (parallel to capacitor 210) switch 209 for performing a reset” [0061]. An amplifier 
In regard to the gate of the transistor being configured to generate the first voltage based on the electric charges accumulated in the capacitor, Leijssen discloses “The determination circuit of claim 1, wherein the integration unit (201) comprises at least one of a current-to-voltage integrator adapted as a Burr Brown ACF2101 and a Burr Brown IVC102” [Claim 9]. Furthermore, Leijssen discloses in FIG. 4 that “Curve 302 depicts the integrator output in units µV/fA. If the integration capacitor is 100 pF and the integration time is 100 ms the integrator's output voltage is 1 µV for each femto-Ampere of photodiode current” [0085]. Since the integration unit includes at least one current-to-voltage integrator and the integrator’s output voltage is 1 µV for each femto-Ampere of photodiode current, the integration unit is capable of generating a voltage according to the electric charges accumulated in the capacitor. In regard to the capacitor accumulating electric charges, Leijssen discloses “As may be seen from representation 301, during a first hold 307, which for example lasts for 10 ms, a measurement and ADC averaging is performed. Then, during a reset phase 308, which is a 10 ms reset phase, the capacitor 210 is unloaded. The second hold phase 309 lasts for another 10 ms” [0080]. In order for the capacitor 210 to be unloaded, the capacitor had to have accumulated electric charges in accordance with the generation of the current. Furthermore, Leijssen discloses “During phase 310 the integration is performed and the capacitor 210 is loaded” [0082]. Therefore, integration is performed when electric charges accumulate in a capacitor as current travels through it.).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leijssen et al. US 20090026350 A1 "Leijssen", Nishida et al. US 20160089063 A1 “Nishida”, Bungo US 20150219493 A1 “Bungo”, Narusawa US 20130204143 A1 "Narusawa", Tateda et al. US 20160270708 A1 “Tateda” and Lisogurki et al. US 20160081602 A1 “Lisogurki”  as applied to claims 1, 3-7 and 10-11 above, and further in view of Zhang et al. US 20130077806 A1 "Zhang".
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Leijssen, Nishida, Bungo, Narusawa and Tateda does not teach that the circuitry is further configured to “generate a ramp wave having a second voltage that changes in slope shape, wherein the ramp wave is generated based on the first voltage”; “compare a third voltage with the ramp wave”; and “output a comparison result as the pulse signal based on the comparison of the third voltage with the ramp wave“.
Zhang teaches that the circuitry is further configured to “generate a ramp wave having a second voltage that changes in slope shape, wherein the ramp wave is generated based on the first voltage” [Claim 2, FIG. 2, 0002, 0009]; “compare a third voltage with the ramp wave” [0049] and “compare a third voltage with the ramp wave”; and “output a comparison result as the pulse signal based on the comparison of the third voltage with the ramp wave“ [0049].
In regard to the circuitry being configured to generate a ramp wave having a second voltage that changes in slope shape, wherein the ramp wave is generated based on the first voltage, Zhang discloses “a ramp slope control unit for generating a ramp wave different in slope according to the target set voltage from the basic clock generated by the basic clock generating unit” [Claim 2]. Since the ramp slope control unit is capable of generating a ramp wave with a slope shape that corresponds to the target set voltage, under broadest reasonable interpretation, the ramp slope control unit represents circuitry that is capable of generating a ramp wave having a second voltage changing in a slope shape. 
In regard to the circuitry being configured to compare a third voltage with the ramp wave, Zhang discloses “The comparator 25 compares the differential integral signal S7 input from the integrator 24 with the ramp wave S8 input from the ramp slope control unit 22, creates the corrected PWM signal S2 including the above-mentioned error component (=S5-S4) and represented as the cycle T of the ramp wave S8, and sends it the gate driver unit 3” [0049]. Since the comparator 25 is capable of comparing the differential integral signal output from the integrator 24 (i.e. the voltage from the amplifier of Leijssen) with the ramp wave, under broadest reasonable interpretation, the circuitry included within the comparator 25 is capable of comparing a third voltage with the ramp wave.
In regard to the circuit being configured to output a comparison result as the pulse signal based on the comparison of the third voltage with the ramp wave, Zhang discloses “The comparator 25 compares the differential integral signal S7 input from the integrator 24 with the ramp wave S8 input from the ramp slope control unit 22, creates the corrected PWM signal S2 including the above-mentioned error component (=S5-S4) and represented as the cycle T of the ramp wave S8, and sends it the gate driver unit 3” [0049]. Since the comparator 25 is capable of sending the corrected PWM signal to the gate driver unit 3, under broadest reasonable interpretation, the circuit is capable of outputting a comparison result as the pulse signal based on the comparison of the third voltage with the ramp wave.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Leijssen, Nishida, Bungo, Narusawa and Tateda so as to include the ramp waveform disclosed in Zhang in order to correct the pulse width and control the power amplification of the apparatus. A voltage-variable power supply can be used to “increase or decrease the value of power supply voltage to be supplied to a power amplifier, thereby reducing noise superimposed on an output signal and improving power efficiency” [Zhang: 0002]. The ramp waveform 
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Leijssen, Nishida, Bungo, Narusawa and Tateda does not teach that the circuitry is further configured to “generate a ramp wave having a second voltage that changes in a slope shape; compares the first voltage with the ramp wave; and outputs a comparison result as the pulse signal based on the comparison of the first voltage with the ramp wave”.
Zhang teaches that the circuitry is further configured to “generate a ramp wave having a second voltage that changes in a slope shape” [Claim 2, FIG. 2, 0002, 0009]; “compares the first voltage with the ramp wave” [0049]; and “outputs a comparison result as the pulse signal based on the comparison of the first voltage with the ramp wave” [0049].
In regard to the circuitry being configured to generate a ramp wave having a second voltage that changes in slope shape, wherein the ramp wave is generated based on the first voltage, Zhang discloses “a ramp slope control unit for generating a ramp wave different in slope according to the target set voltage from the basic clock generated by the basic clock generating unit” [Claim 2]. Since the ramp slope control unit is capable of generating a ramp wave with a slope shape that corresponds to the target set voltage, under broadest reasonable interpretation, the ramp slope control unit represents circuitry that is capable of generating a ramp wave having a second voltage changing in a slope shape. Furthermore, in FIG. 2, Zhang discloses that the ramp wave S8 can have a voltage that changes in slope based on the first voltage.  

In regard to the circuit being configured to output a comparison result as the pulse signal based on the comparison of the first voltage with the ramp wave, Zhang discloses “The comparator 25 compares the differential integral signal S7 input from the integrator 24 with the ramp wave S8 input from the ramp slope control unit 22, creates the corrected PWM signal S2 including the above-mentioned error component (=S5-S4) and represented as the cycle T of the ramp wave S8, and sends it the gate driver unit 3” [0049]. Since the comparator 25 is capable of sending the corrected PWM signal to the gate driver unit 3, under broadest reasonable interpretation, the circuit is capable of outputting a comparison result as the pulse signal based on the comparison of the third voltage with the ramp wave.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Leijssen, Nishida, Bungo, Narusawa and Tateda so as to include the ramp waveform disclosed in Zhang in order to correct the pulse width and control the power amplification of the apparatus. A voltage-variable power supply can be used to “increase or decrease the value of power supply voltage to be supplied to a power amplifier, thereby reducing noise superimposed on an output signal and improving power efficiency” [Zhang: 0002]. The ramp waveform generating unit (i.e. the ramp slope control unit) generates “a ramp wave different in slope according to the detected power supply voltage from the basic clock” [0009]. Therefore, the power supply voltage .
Response to Arguments
Applicant's arguments, see Remarks page 10-12, filed on 08/18/2021, with respect the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.
In regard to claims 1, 10 and 11, the examiner notes that Leijssen includes a counter unit 202, however the examiner acknowledges that this counter is not used to measure a number of clocks after an end of a first light emission period of the first light and before a start of a second light emission period of second light having a wavelength different from the first light. Additionally, the examiner maintains that Nishida teaches intermittent irradiation of light [0042, FIG. 3], however, the examiner acknowledges that Nishida does not teach or suggest that a counter measures a number of clocks after an end of a first light emission period of a first light and before a star of a second light emission period of second light having a wavelength different from the first light. Furthermore, the examiner acknowledges that the secondary references of Bungo, Narusawa and Tateda does not remedy the above-noted deficiencies of Leijssen and Nishida. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lisogurki et al. US 20160081602 A1 “Lisogurki” as stated in the 35 U.S.C. 103 section above.
In regard to claims 3 and 5-7, due to their dependence, either directly or indirectly on claim 1, these claims inherit the references disclosed therein. That being said, these claims are subject to the new ground(s) of rejection made in view of Lisogurki et al. US 20160081602 A1 “Lisogurki” as stated in the 35 U.S.C. 103 section above.
In regard to claims 8 and 9, due to their dependence either directly or indirectly on claim 1, these claims inherit the references disclosed therein. That being said, these claims are subject to the new ground(s) of rejection made in view of Lisogurki et al. US 20160081602 A1 “Lisogurki” as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kataoka US 20130333477 A1 “Kataoka”.
Kataoka is pertinent to the applicant’s disclosure because it discloses “A measuring system for measuring a physical quantity related to one of an electromagnetic wave and a magnetic field comprising […] a waveform generating unit configured to generate a driving waveform signal of the vibration-type actuator” […] a drive circuit configured to receive the alternating-current voltage signal and output a drive voltage to be applied to the vibration-type actuator” [Claim 1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/K.E.S. /Examiner, Art Unit 3793     


/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793